        Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

FREEDOM FROM RELIGION                   §
FOUNDATION, INC.,                       §
     Plaintiff,                         §
                                        §
V.                                      §       NO. 1:16-CV-00233-SS
                                        §
GOVERNOR GREG ABBOTT AND ROD            §
WELSH, EXECUTIVE DIRECTOR OF THE        §
TEXAS STATE PRESERVATION BOARD,         §
in their official capacities,           §
       Defendants.                      §

                   RESPONSE TO PLAINTIFF’S BRIEF ON REMAND

      On order of this Court, Dkts. 105, 109, 114, Defendants Greg Abbott, in his

official capacity as Governor, and Rod Welsh, in his official capacity as Executive

Director of the Texas State Preservation Board, (“Defendants”) respectfully respond

to FFRF’s Brief on Remand, Dkt. 110.

                                    INTRODUCTION

      Defendants’ Brief on Remand, Dkt. 111, explains two independently sufficient

reasons why this Court no longer has Article III jurisdiction over this case. First, this

case is moot because—after public notice, comment, and hearing—the State

Preservation Board has closed the Capitol exhibit spaces as a limited public forum,

setting them aside for government speech. Dkt. 111-1; 45 Tex. Reg. 4968–70 (2020)

(to be codified as an amendment to 13 Tex. Admin. Code § 111.13). Second, FFRF

cannot show any ongoing violation of federal law as required to invoke the Ex parte

Young exception to sovereign immunity.



                                            1
         Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 2 of 14




        FFRF’s Brief on Remand does not change this result, because it rests entirely

upon the legally unsupportable premise that “FFRF’s entitlement to prospective

relief[] is the law of the case under the mandate rule,” Dkt. 110 at 5. This gravely

misunderstands the mandate rule, the law-of-the case doctrine, and settled

principles of equity—all of which require courts to consider changed circumstances

before entering prospective injunctive relief. In its cursory review of the injunctive-

relief test and unbridled-discretion doctrine in a limited public forum, FFRF does not

even attempt to address the relevant inquiry—the extent to which injunctive relief

is “appropriate” under the circumstances now before the Court. Freedom From

Religion Found. v. Abbott, 955 F.3d 417, 424 (5th Cir. 2020) (“FFRF”).

        This case should be dismissed.

                             ARGUMENT AND AUTHORITY

   I.      The Mandate Rule Compels Consideration of the Changed
           Circumstances of This Case, Under Which Dismissal is the Only
           Possible Result.

        The Court of Appeals did not specify any particular prospective injunctive

relief for FFRF, or even hold that such relief would certainly be available on remand.

Instead, it held that retrospective relief was impermissible and remanded for further

proceedings, instructing that this Court enter such prospective injunctive relief as is

“appropriate.” FFRF, 955 F.3d at 421. As Defendants have briefed, no prospective

injunctive relief is appropriate because (1) this case is now moot, and (2) there is no

ongoing violation of federal law, as required to overcome Ex parte Young. Dkt. 111.

Thus, to do anything other than dismiss would exceed both the Court’s jurisdiction

and the Court of Appeals’ mandate. Id.
                                          2
        Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 3 of 14




      But FFRF reads the mandate rule differently, arguing that “FFRF’s

entitlement to prospective relief[] is the law of the case under the mandate rule,” Dkt.

110 at 5. This is wrong, because the mandate rule and the law-of-the-case doctrine

upon which it is based do not require courts to blind themselves to present

circumstances. Instead, the opposite is true. Because changed circumstances defeat

this Court’s jurisdiction, dismissal is the only result available.

          A. Absent a continuing legal and factual basis, courts lack
             equitable power to enter prospective injunctive relief.

      As Defendants’ Brief on Remand discussed, the Court of Appeals found an

ongoing violation of federal law based in significant part upon the conclusion that the

pre-2020 version of the Capitol exhibit program created a limited public forum. The

Court was also swayed by then-Executive Director Sneed’s indication—prior to

Matal—that a future application to display FFRF’s 2015 exhibit in the limited public

forum in the Capitol exhibit spaces would be rejected. Dkt. 111 at 24. Now, however,

that forum has been closed. In light of this change to the relevant law, FFRF cannot

now obtain prospective injunctive relief based on facts as they existed in 2015—or

even when this Court issued judgment in 2018.

      It is a centuries-old equitable principle that “[a] continuing decree of injunction

directed to events to come is subject always to adaptation as events may shape the

need[.]” United States v. Swift & Co., 286 U.S. 106, 114-15 (1932). Thus, courts lack

authority to issue injunctive relief where the basis for such relief—even if previously

extant—is no longer present.




                                            3
         Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 4 of 14




       Pennsylvania v. Wheeling & Belmont Bridge Co., 54 U.S. (13 How.) 518, 577

(1851), was one early recognition of this principle. There, the Supreme Court entered

an injunction ordering removal of a bridge because it illegally obstructed

navigation. Congress then enacted a law authorizing the bridge. Pennsylvania v.

Wheeling & Belmont Bridge Co., 59 U.S. (18 How.) 421, 422 (1856) (“Wheeling

Bridge”). Once the new law was passed, the Court denied the movant’s subsequent

request for an order to remove the bridge because “there [wa]s no longer any

interference with the enjoyment of the public right inconsistent with law.” Id. at 427,

432. Thus, Wheeling Bridge recognized that because an injunction “is executory, a

continuing decree . . . [i]f, in the meantime, since the decree, th[e] right has been

modified by the competent authority . . . it is quite plain the decree of the court cannot

be enforced.” Id. at 431-32. 1

       “The principles of the Wheeling Bridge case have repeatedly been followed” by

the Supreme Court and “by lower federal and state courts.” Sys. Fed’n No. 91, Ry.

Emps.’ Dep’t v. Wright, 364 U.S. 642, 650-52 (1961). See, e.g., id.; Cobell v. Norton,

392 F.3d 461, 467 (D.C. Cir. 2004) (vacating injunction because prospective relief is

always “subject to the continuing supervisory jurisdiction of the court” and should be

“altered” when change to law relieves executive of duties imposed by injunction)

(quoting Miller v. French, 530 U.S. 327, 347 (2000)) (additional citation

omitted); Biodiversity Assocs. v. Cables, 357 F.3d 1152, 1169-70 (10th Cir.




1See also, e.g., ePlus, Inc. v. Lawson Software, 789 F.3d 1349, 1354 (Fed. Cir. 2015) (“Because the
[Wheeling] [B]ridge was no longer unlawful, the Court had to set aside the previous order rather than
enforce it.”) (citing Wheeling Bridge, 59 U.S. (18 How.) at 431-32).
                                                 4
          Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 5 of 14




2004) (injunction arising from settlement agreement “must give way” once

inconsistent with new legislation). And these courts agree that “Wheeling Bridge []

stands for the proposition that when [the government] changes the law underlying a

judgment awarding prospective injunctive relief, the judgment becomes void to the

extent that it is inconsistent with the amended law.” Imprisoned Citizens Union v.

Ridge, 169 F.3d 178, 184 (3d Cir. 1999); accord Ruiz v. United States, 243 F.3d 941,

946 (5th Cir. 2001) (applying Wheeling Bridge in somewhat different context).

      It is therefore beyond cavil that that “[m]odification of an injunction is

appropriate when the legal or factual circumstances justifying the injunction

have changed.” Baum v. Blue Moon Ventures, LLC, 513 F.3d 181, 190 (5th Cir. 2008)

(quoting ICEE Distribs., Inc. v. J&J Snack Foods Corp., 445 F.3d 841, 850 (5th Cir.

2006)). “The parties have no power to require of the court continuing enforcement of

rights the statute no longer gives.” Sys. Fed’n No. 91, Ry. Emps.’ Dep’t, 364 U.S. at

650-52.

           B. The mandate rule emphasizes that, after any issues remanded
              are no longer within the court’s jurisdiction, dismissal is the
              only appropriate result.

      FFRF’s argument that its “entitlement to prospective relief[] is the law of the

case under the mandate rule,” Dkt. 110 at 5, ignores the fundamental equitable

principle discussed in the previous part and badly misunderstands the mandate rule.

      “The mandate rule, which is a corollary or specific application of the law of the

case doctrine, prohibits a district court on remand from reexamining an issue of law

or fact previously decided on appeal and not resubmitted to the trial court on remand.”

United States v. Pineiro, 470 F.3d 200, 205 (5th Cir. 2006) (emphasis added). “[U]nlike
                                          5
        Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 6 of 14




res judicata, the law of the case doctrine applies only to issues that were actually

decided, rather than all questions in the case that might have been decided, but were

not.” Alpha/Omega Ins. Servs., Inc. v. Prudential Ins. Co. of Am., 272 F.3d 276, 279

(5th Cir. 2001) (citation omitted). Thus, “[t]he doctrine of law of the case comes into

play only with respect to issues previously determined. . . . On remand, the Circuit

Court may consider and decide any matters left open by the mandate of th[e]

[appellate] court.” Quern v. Jordan, 440 U.S. 332, 348 (1979).

      The mandate in this case expressly left open the determination of what

prospective injunctive relief would be “appropriate.” FFRF, 955 F.3d at 421. And it

certainly did not forbid the Court from considering changed circumstances in making

this determination. See id. Nor could it have done so—the law-of-the-case doctrine

provides no basis to depart from the settled principle that, “[w]here legislative action

has undermined the basis upon which relief has previously been granted, a court

must consider whether the original finding of wrongdoing continues to justify the

court’s intervention.” Salazar v. Buono, 559 U.S. 700, 718 (2010) (emphasis

added) (citing Wright, 364 U.S. at 648-49; Wheeling Bridge, 59 U.S. at 430-32).

      Indeed, “[a] court that invokes equity’s power to remedy a constitutional

violation by an injunction . . . must remain open to a showing . . . that the injunction

should be altered to ensure that the rights and interests of the parties are given all

due and necessary protection.” Brown v. Plata, 563 U.S. 493, 542-43 (2011). Thus, it

is axiomatic that “[a] district court on remand is bound to consider any change either

in fact or in the law which has supervened since the original judgment was entered.”



                                           6
        Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 7 of 14




Meat Cutters, Loc. 300 v. McCulloch, No. 68-1380, 1973 U.S. Dist. LEXIS 12710, at

*3 (E.D. La. July 13, 1973).

      “There is a fundamental difference . . . between the granting of retrospective

relief and the granting of prospective relief.” Amado v. Microsoft, 517 F.3d 1353, 1360

(Fed. Cir. 2008). The Fifth Circuit recognized as much on appeal. FFRF, 955 F.3d at

421 (holding that, “based on principles of sovereign immunity . . . the district court

did not have jurisdiction to enter a retrospective declaratory judgment” against

Defendants). Because of this “fundamental difference” between retrospective and

prospective injunctive relief, the mandate rule “does not preclude the district court

from modifying, or dissolving, [an] injunction if it determines that it is no longer

equitable.” Amado, 517 F.3d at 1360.

      Nor does the mandate rule require “the imposition of an injunction . . . in the

first instance” simply because the court of appeals orders a district court to consider

the propriety of an injunction on remand. Planned Parenthood Ark. & E. Okla. v.

Jegley, No. 4:15-cv-784-KGB, 2018 U.S. Dist. LEXIS 101353, at *6-7 (E.D. Ark. June

18, 2018). In such cases, “the mandate rule does not bar courts from consideration of

the status of the injunction, given the unique nature of injunctive relief and the

equitable considerations that inform it.” Id. (citing Americans United For Separation

of Church & State v. Prison Fellowship Ministries, 555 F. Supp. 2d 988, 991 (S.D.

Iowa 2008)); see also, e.g., Retractable Techs., Inc. v. Becton, Dickinson & Co., No.

2:07-cv-250-LED-RSP, 2013 U.S. Dist. LEXIS 110245, at *7 (E.D. Tex. Aug. 6, 2013)

(quoting Amado, 517 F.3d at 1358) (stating that “‘district courts possess broad



                                          7
         Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 8 of 14




equitable authority to modify injunctions,’ and [] the mandate rule d[oes] bar

retroactive revisiting of the injunctive relief but not prospective modification”).

       Fifth Circuit precedent from the First Amendment context expressly

contemplates that, where injunctive relief is sought, changed circumstances should

be addressed by the district court in the first instance in fashioning injunctive relief.

For example, in DeBremaecker v. Short, 433 F.2d 733 (5th Cir. 1970) (per curiam),

plaintiffs sought a preliminary injunction to prohibit “the harassment, intimidation

and arrest of the [plaintiffs]. . . while engaged in the peaceful activity of distributing

handbills at public places in the City of Houston by the Houston Police Department.”

Id. at 733. The day before “oral argument [in the Fifth Circuit], the Houston City

Council passed a comprehensive ordinance regulating, among other things, the

distribution of noncommercial handbills.” Id. “In view of this change of circumstance

and the necessarily forward looking nature of any injunctive relief that may be finally

granted,” the court determined to “remand the entire matter back to the district court

for a prompt determination on the merits.” Id. The Court of Appeals found that this

was the proper way to “grant whatever relief may be necessary to secure

the [plaintiffs’] rights.” Id.

       The Fifth Circuit issued a similar mandate here by requiring this Court “to

consider FFRF’s request for injunctive relief” and enter prospective relief as

“appropriate.” FFRF, 955 F.3d at 421.




                                            8
        Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 9 of 14




          C. Because changed circumstances divest the Court of jurisdiction,
             the mandate rule leaves nothing for the Court to do but dismiss
             this case.

      As Defendants have briefed, changed circumstances have divested this Court

of jurisdiction to order any prospective injunctive relief. Nothing in FFRF’s brief

changes this result, because it ignores these changed circumstances. FFRF requests

that this Court order the “Bill of Rights and Winter Solstice exhibit to be displayed

in the Texas State Capitol building, without regard for its message or perceived

message.” Dkt. 110-1 ¶ 4. But with the Capitol exhibit spaces set aside for

government speech, and no longer any sort of public forum, FFRF has no right to such

relief under the Free Speech Clause. See, e.g., Matal v. Tam, 137 S. Ct. 1744, 1757

(2017) (“[T]he Free Speech Clause does not regulate government speech.”) (quoting

Pleasant Grove City v. Summum, 555 U.S. 460, 467 (2009)); Perry Educ. Ass’n v. Perry

Local Educators’ Ass’n, 460 U.S. 37, 45–46 (1983) (“a state is not required to

indefinitely retain the open character of [a limited public forum]”); U.S. Postal Serv.

v. Council of Greenburgh Civic Ass’ns, 453 U.S. 114, 129 (1981) (“[T]he First

Amendment does not guarantee access to property simply because it is owned or

controlled by the government.”); see also Dkt. 111 at 9–17.

      FFRF’s unbridled discretion argument is similarly foreclosed. FFRF demands

a declaration that the pre-2020 “‘public purpose’ standard, codified in 13 Tex. Admin.

Code § 111.13(a)(3), is prospectively unenforceable as an unconstitutional prior

restraint lacking objective and definite standards to guide state officials in their

decision making.” Dkt. 110-1 ¶ 6. But the public purpose standard that FFRF

demands be enjoined no longer exists. Moreover, the Fifth Circuit was abundantly
                                          9
       Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 10 of 14




clear that its “clarif[ication]” of “the appropriate application of the unbridled

discretion doctrine” was expressly limited to “the context of a limited public forum.”

FFRF, 955 F.3d at 421. Since there is no longer a limited public forum, there is no

place for the Court to implement this clarified standard.

      Despite repeatedly asserting that there is a continuing violation of federal law,

FFRF cites no other evidence to support this assertion besides the Court of Appeals’

finding. Dkt. 110 at 2. And that finding was not informed by closure of the forum,

which was only fully effected after this case was remanded to this Court. See, e.g., 45

Tex. Reg. 4968–70 (2020) (to be codified as an amendment to 13 Tex. Admin. Code

§ 111.13). It is unsurprising, then, that FFRF offers no authority for the proposition

that it is entitled, on remand, to prospective injunctive relief now that changed

circumstances have destroyed Article III jurisdiction. See Dkt. 110.

      “The reach of [the law-of-the-case doctrine and the mandate rule] extends only

to matters decided expressly or by necessary implication.” DeJoria v. Maghreb

Petroleum Exploration, S.A., 935 F.3d 381, 394 (5th Cir. 2019). The Fifth Circuit

obviously did not decide the mootness implications of the Board’s rule amendment

closing the forum—after all, that amendment had not yet happened when the

mandate issued. Cf. Fisher v. Univ. of Tex., 758 F.3d 633, 640 (5th Cir. 2014) (noting

that the mandate rule can be overcome by “changes in jurisdictional facts”).

Defendants have flagged the newfound mootness problem at their earliest

opportunity, giving this Court the first chance to dismiss for want of Article III

jurisdiction in light of the recent rule amendment. See Kontrick v. Ryan, 540 U.S.



                                          10
         Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 11 of 14




443, 455 (2004) (“A litigant generally may raise a court’s lack of subject-matter

jurisdiction at any time in the same civil action . . . .”).

         The fact that the law of the case doctrine is a prudential rule rather than a

jurisdictional one further emphasizes this result. Indeed, the doctrine “merely

expresses the practice of courts generally to refuse to reopen what has been decided,

not a limit to their power.” Messenger v. Anderson, 225 U.S. 436, 444 (1912); see also,

e.g., Af-Cap Inc. v. Republic of Congo, 383 F.3d 361, 367 n.6 (5th Cir. 2004) (“[T]he

law of the case is a discretionary, not jurisdictional, doctrine” that courts “invoke [an]

exception to . . . because of post-decision changes in evidentiary facts or in the

applicable law.”) (citations omitted).

         Changed circumstances have eliminated the jurisdictional basis for this case,

and FFRF cannot pervert the law of the case doctrine to overcome Article III’s

fundamental requirements.

   II.      Even if the Court Retained Jurisdiction, the Proposed Order Would
            be Improper.

         Even if FFRF could somehow overcome the limits on this Court’s jurisdiction

(and it cannot), the requested relief that FFRF seeks would not be “appropriate.”

FFRF, 955 F.3d at 421. “There is a well-established principle that a ‘general

injunction which in essence orders a defendant to obey the law is not permitted.’”

Versata Software, Inc. v. Internet Brands, Inc., No. 2:08-CV-313-WCB, 2012 WL

3075712, at *3 (E.D. Tex. July 30, 2012) (quoting Meyer v. Brown & Root Const. Co.,

661 F.2d 369, 373 (5th Cir.1981)). Instead, under Federal Rule of Civil Procedure 65,




                                             11
       Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 12 of 14




this Court must “describe in reasonable detail—and not by referring to the complaint

or other document—the act or acts restrained or required.” Fed. R. Civ. P. 65(d)(1)(C).

      FFRF fails to meet that standard. For example, its proposed injunction

requires that defendants “allow FFRF’s Bill of Rights and Winter Solstice exhibit to

be displayed in the Texas State Capitol building, without regard for its message or

perceived message.” Dkt. 110-1 ¶ 4. But FFRF does not explain what that means.

Does FFRF want to display a precise duplicate of what was removed in 2015? When?

For how long? Are defendants required to give FFRF priority over other individuals

who wish to display exhibits in the now-non-existent program? On what basis?

      This is characteristic of FFRF’s consistent pattern of behavior in this case. As

defendants have explained, since 2015, FFRF has not completed an application to

place any exhibit in the Capitol. It did not participate in the public notice, comment,

and hearing process concerning the changes to the rule governing Capitol exhibits.

See 45 Tex. Reg. 4968–70 (2020) (to be codified as an amendment to 13 Tex. Admin.

Code § 111.13). And—both in 2018 and today—it has continued to fail to propose to

the Court any concrete remedy to its alleged injury. Indeed, one of the reasons this

Court declined to order injunctive relief in 2018 is that FFRF failed to adequately

explain what it wanted. Dkt. No. 97 at 6 (noting that the court lacked “any pleadings

one way or the other” about the form of a requested injunction). Instead of curing that

error now, FFRF instead offers what is, at best, an obey-the-law injunction. Such

relief is impermissible and should be denied. Meyer, 661 F.2d at 373.




                                          12
       Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 13 of 14




                                    CONCLUSION

      For the foregoing reasons and those already briefed, this Court should find that

no prospective injunctive relief is appropriate and dismiss this case.

                                        Respectfully submitted,

                                        KEN PAXTON
                                        Attorney General of Texas

                                        JEFFREY C. MATEER
                                        First Assistant Attorney General

                                        RYAN L. BANGERT
                                        Deputy First Assistant Attorney General

                                        DARREN L. MCCARTY
                                        Deputy Attorney General for Civil Litigation

                                        THOMAS A. ALBRIGHT
                                        Chief for General Litigation Division

                                        /s/Anne Marie Mackin
                                        ANNE MARIE MACKIN
                                        Texas Bar No. 24078898
                                        BENJAMIN S. WALTON
                                        Texas Bar No. 24075241
                                        Assistant Attorneys General
                                        P.O. Box 12548, Capitol Station
                                        Austin, Texas 78711-2548
                                        (512) 463-2798 | FAX: (512) 320-0667
                                        anna.mackin@oag.texas.gov
                                        benjamin.walton@oag.texas.gov

                                        ATTORNEYS FOR DEFENDANTS




                                          13
       Case 1:16-cv-00233-LY Document 115 Filed 07/22/20 Page 14 of 14




                             CERTIFICATE OF SERVICE

      I certify that on July 22, 2020, the foregoing instrument was filed electronically

via the Court’s CM/ECF system, causing electronic service upon all counsel of record.

                                        /s/Anne Marie Mackin
                                        ANNE MARIE MACKIN
                                        Assistant Attorney General




                                          14
